UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7654



PAUL MITCHELL BURGESS,

                                            Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA; WALTER WHITMAN,
Superintendent of Adult Correctional Institu-
tion; FRANKLIN FREEMAN, Secretary of the De-
partment of Corrections for the State of North
Carolina; SUPERINTENDENT CLARK,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-95-283-3-MU-2)


Submitted:   March 6, 2001                 Decided:   March 19, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Mitchell Burgess, Appellant Pro Se.  Jill Ledford Cheek,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Mitchell Burgess appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Burgess v. North Carolina, No.

CA-95-283-3-MU-2 (W.D.N.C. Sept. 28, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2